Title: To James Madison from William C. C. Claiborne, 14 November 1808
From: Claiborne, William C. C.
To: Madison, James



Sir,
New-Orleans, Nov. 14th. 1808.

Your letter of the 12th. Ultimo (covering copies of the orders of the Secretary’s of War & of the Navy relative to the deserters which had been forcibly taken from the District of Baton Rouge) has been received; & in reply to a late letter from Governor Grand Pré, in which he expressed a Solicitude, to learn the orders of the President, relative to that transaction, I did on the 11th. Instant, make him a Communication of which the enclosure Marked (A) is a Copy.
Enclosed is a Memoire on the subject of the Batture, which will be found worthy of your perusal; I shall also transmit you in few Days, Mr. Derbigny’s Response to Mr. Du Ponceau; It is now in the Press, and is said to be an able performance.  Judge Moreau Lislet is also engaged in investigating the Claim of the United States to the Batture, and has promised to furnish me with the result of his Enquiries, which shall be transmitted to you.
The Territory has recently sustained a great loss, in the death of Colonel John Baptist Macarty a Member of the Legislative Council; he was sincerely attached to the Government, and zealously and honestly supported the interest of his Country; Colo: Macarty would probably have been elected the Delegate to Congress, for the ensuing two years.  Such seemed to have been the General opinion; But it is now difficult to name the Citizen who may be selected; perhaps either Mr. Poydras the President of the Council, or Mr. Urquhart, Speaker of the House of Representatives; One thing I believe is certain, that Mr. Clark will not be reelected.  I have the honor to be, Sir, with great respect, yo: hble servt.
William C. C. Claiborne
